Citation Nr: 1329118	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  08-35 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right papilloma. 

2.  Entitlement to service connection for tinnitus to include on a secondary basis. 

3.  Entitlement to service connection for sleep apnea to include on a secondary basis. 

4.  Entitlement to service connection for sinusitis to include on a secondary basis. 

5.  Entitlement to service connection for bilateral hearing loss disability to include on a secondary basis. 

6.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD). 




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 


INTRODUCTION

The Veteran served on active military duty from January 1966 to January 1968.

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran testified before the undersigned Veterans Law Judge at a hearing in January 2011.  A transcript of the hearing is associated with the claims files.

When this case was before the Board in March 2011, it was decided in part and remanded in part.

The record before the Board consists of the Veteran's paper claims files and an electronic record known as Virtual VA.



REMAND

Right Papilloma 

Additional development is required before the Veteran's claim of entitlement to service connection for right papilloma is decided. 

The Veteran maintains that he developed a right papilloma as a result of chemical exposure from his duties as a printer in service.  His service personnel records show that his military occupational specialty was offset pressman.  Post-service medical evidence shows that he underwent surgery in October 2005 for an inverted, right papilloma.  The Veteran has submitted a March 2006 statement from Dr. P, indicating that the, "proposed etiologies of [the Veteran's right papilloma] include airborne pollutants, industrial carcinogens, & viral [infections] (esp. human papilloma virus)." He also submitted an Environmental Protection Agency Fact Sheet which addresses toxic printing chemicals and their effects.  

The Board in its March 2011 remand directed that the Veteran be afforded a VA examination to determine the etiology of the right papilloma.  The requested examination was performed in September 2011 and the examiner reviewed the Veteran's pertinent history.  The VA examiner recognized two papillomas, an inverted papilloma in the right sinus, which was surgically resected in October 2005, and a small papilloma in the right lower eyelid.  The examiner opined that the two papillomas were not related to each other, and opined that the right eyelid papilloma was not at least as likely as not due to active duty.  Regarding the right sinus papilloma, the examiner conceded a lack of expertise to comment on any etiologic relationship between the Veteran's exposure to chemicals while on active duty and the development of that papilloma.  Thus, the etiology opinion for the right sinus papilloma, which was the focus of the Veteran's appellate claim and the Board's remand for that issue, has yet to be obtained, necessitating a new examination.  Stegall v. West, 11 Vet. App. 268 (1998).


Psychiatric Disability to Include PTSD

The Board in its March 2011 remand instructed that the Veteran be provided and requested to complete a PTSD stressor questionnaire.  Then, the RO or AMC was to undertake any indicated development to verify the Veteran's alleged in-service stressors.  The record reflects that the AMC undertook efforts including obtaining stressor statements from the Veteran and then contacting the National Personnel Records Center (NPRC) and the Joint Service Records Research Center (JSRRC) in an effort to verify these stressors.  One of these alleged stressors was an automobile accident in the August of 1967 at the border of France and Belgium, when the Veteran was reportedly traveling as a passenger in a vehicle with two other soldiers when their vehicle encountered a storm which caused their vehicle to hit and kill an old man on a bicycle.  In his stressor statement submitted in July 2012, the Veteran reported the name of the other soldier who was also a passenger in the vehicle, but reported that he could not recall the name of the soldier who was driving.  

The NPRC and JSRRC found no record of the incident and thus could not verify it, but the JSRRC advised that there may have been a criminal investigation filed on the incident, and hence a request should be made to the Director, U.S. Army Crime Records Center, 27130 Telegraph Road, Quantico, Virginia 22134.  Such a request was made, but a stamped reply indicates that there was "No Record."  

The Veteran's representative now contends that a further inquiry should be made using the name of the third soldier, who was the driver.  The representative in a July 2013 Informal Hearing Presentation provided that name, D. K.  The Veteran had also previously provided the name of the driver in a March 2006 statement.  The Board believes there to be a reasonable possibility that a criminal record associated with the name of the soldier who drove the vehicle exists.  Therefore, further development to verify this stressor is warranted.  

Tinnitus, Sleep Apnea, Sinusitis and Hearing Loss Disability 

At the January 2011 Board hearing, the Veteran testified that he currently has tinnitus, sleep apnea, sinusitis and hearing loss disability related to right papilloma, including surgery for the papilloma.  Because the claims of secondary service connection are inextricably intertwined with the claim for service connection for right papilloma, appellate consideration of those matters is once again deferred pending resolution of the claim seeking service connection for right papilloma.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all right papillomas or residuals thereof present during the period of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  

Based on the examination results and the review of the Veteran's pertinent history, the examiner should provide an opinion with respect to each right papilloma present during the period of the claim (or residuals thereof) as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service, to include his use of chemicals while working as an offset printer.  The examiner should address the March 2006 statement from Dr. P and the Environmental Protection Agency Fact Sheet discussed above. 

The supporting rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims. 

4.  The JSRRC should be requested to undertake efforts  to verify the alleged stressor of an automobile accident in August of 1967 at the border of France and Belgium, when the Veteran was reportedly traveling with two other soldiers when their vehicle encountered a storm which caused their vehicle to hit and kill an old man on a bicycle.  The name of the soldier who was allegedly driving, D. K., as named in the July 2013 Informal Hearing Presentation, should be provided.  Additionally, a criminal investigation file of the incident, based on the named soldier driver, should be sought from the Director, U.S. Army Crime Records Center, 27130 Telegraph Road, Quantico, Virginia  22134.  

If unable to provide such information, these official sources should be asked to identify the agency or department that may provide such information, and follow-up inquiries should be conducted accordingly. 

5.  The RO or the AMC should undertake any other development it determines to be warranted. 

6.  Then, the RO or the AMC should adjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

